Title: To Thomas Jefferson from William Jones , 1 October 1804
From: Jones, William
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Philada. 1st. Octr. 1804
               
               In compliance with your request I have investigated every probable source of information relative to the affairs of the late Viscount Noailles and the result is that he left this place very much embarrassed and largely indebted to many persons whose claims remain unsatisfied. This was communicated to me by a Mr Carpentier a french gentleman residing here who was one of the particular intimates of the Viscount, and corroborated by the Brokers and by Mr J Ingersoll one of the Executors named in his Will who as well as the other Executor Mr Le Grange declined acting or proving the Will, as they knew of no property belonging to the Viscount
               The Will was proved at the special request of a young gentleman said to be related to the Viscount. I have examined the record; it briefly bequeaths his estate in general terms to his children but does not specify any property—It refers also to papers left in his Bureau the purport of which is unknown to Mr Ingersoll—The other Executor Mr Legrange is gone to france There is a Mr Cotteneau who is said to have been more immediately conversant with the pecuniary affairs of the Viscount, but I have not yet had an opportunity of seeing him. Should his information be more favorable I will communicate it without delay
               My services are at all times perfectly at your disposal and I beg of you to command them freely. 
               I am Sir with the highest respect and regard Yours faithfully
               
                  W J
               
            